COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00857-CV
Style:                              In re Red Bluff LLC d/b/a The Courtyards at Pasadena
                    *
Date motion filed :                 November 15, 2013
Type of motion:                     Motion for extension of time to file response
Party filing motion:                Real party in interest
Document to be filed:               Response to petition for writ of mandamus

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                  December 2, 2013
         Number of previous extensions granted:              0              Current Due date: December 2, 2013
         Date Requested:                                     December 16, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: December 16, 2013
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:      /s/ Evelyn V. Keyes
                          X

Panel consists of       ____________________________________________

Date: November 26, 2013